                    Case 20-13172-LSS          Doc 17       Filed 12/22/20      Page 1 of 1




                              UNITED STATES BANKRUPTCYCOURT
                               FOR THE DISTRICT OF DELAWARE

  In Re:                                            11
                                            Chapter _____
                                                                            LSS
                                                             20 13172 (_____)
                                                    Case No. ____-_________

   Debtor: Renovate America, Inc., et al.
           @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE
  Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
      Peter S. Partee, Sr.
  of____________________________________BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                Finance of America Mortgage LLC
  to represent__________________________BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
  in this action.
                                                     Robert J. Dehney (No. 3578)
                                                     ____________________________________________
                                                     'JSN/BNF Morris Nichols Arsht & Tunnell LLP
                                                                   1201 Market Street, 16th FL
                                                     "EESFTT      PO Box 1347
                                                                   Wilmington, DE 19899-1347
                                                     1IPOF        (302)658-9200
                                                                   rdehney@mnat.com
                                                     &NBJM

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
                                                                     New York
practicing and in good standing as a member of the Bar of__________________                Dnd submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or courseof this
action. I also certify that I am generally familiar with this Court’s Local Rules and with StandingOrder for
District Court Fund revised . I further certify that the annual fee of $25.00 has been paidto the Clerk of
Court for District Court.
                                                     Peter S. Partee, Sr.
                                                     ____________________________________________
                                                     'JSN/BNF Hunton Andrews Kurth LLP
                                                                200 Park Avenue
                                                     "EESFTT   New York, NY 10166
                                                     1IPOF     (212) 309-1000
                                                                ppartee@huntonak.com
                                                     &NBJM

                                       ORDER GRANTING MOTION
           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                                                                          -PDBM'PSN
